DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites “system of clalim 1” in line 1. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “system of claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazlish et al. (U.S. Publication No. 2017/0189614), hereinafter Mazlish ‘614.
Regarding claim 1, Mazlish ‘614 discloses an ambulatory infusion pump system (multi-modal system 10, see Fig.4; the Examiner notes all structural elements in the claims can be found in FIGS. 4-6. Any other figure will be said otherwise.), comprising: 
a pump mechanism (pump device 100, which is part of pump assembly 15 and is an exemplary drug delivery system (DDS) 4, paragraph [94]) configured to facilitate delivery of insulin to a user (paragraph [94]);
a user interface (user interface 220 and/or user interface of mobile computing device 60; paragraph [99] discloses a variation of the device where mobile computing device 60 is used to control multi-modal delivery system 10); 
a communications device (communication device 247) adapted to receive (wirelessly, paragraph [94]; via a wired connection, paragraph [98]) glucose levels (glucose measurements; paragraph [94]) from a continuous glucose monitor (glucose monitor 50); 
a processor (microprocessor 241) functionally linked to the pump mechanism, the user interface and the communications device, the processor configured to: 
automatically calculate insulin doses with a closed loop delivery algorithm based on glucose levels received from the continuous glucose monitor (paragraph [63]); 
deliver the calculated insulin doses to the user with the pump mechanism (paragraph [63]); 
display a bolus programming feature (insulin bolus calculator, paragraph [62]) for programming a bolus delivery of insulin to the user (paragraph [62]);  
determine whether the closed loop delivery algorithm supports an auto- population feature (blood glucose value from a BGM could pre-populate an insulin bolus calculator, paragraph [62]); 
determine whether the bolus programming feature was manually accessed by the user (first feedback loop from the first feedback loops 8a-n is substantially manual, paragraph [61]); 
determine whether the glucose levels received from the continuous glucose monitor are valid (the Examiner notes that the Mazlish ‘614 paragraphs 61 and 62 teach a substantially manual and partially automated feedback loop such that user validation is required to analyze sensor readings and determine a course of action); and 
activate the auto-population feature to automatically populate a blood glucose field in the bolus programming feature with a most recent glucose level received from the continuous glucose monitor only if the closed loop delivery algorithm supports the auto- population feature, the bolus programming feature was manually accessed by the user and the glucose levels received from the continuous glucose monitor are valid (paragraphs 61-63]).
Regarding claim 6, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 1, and Mazlish ‘614 further discloses wherein the processor (microprocessor 241) is further configured to compare the most recent glucose level from the continuous glucose monitor (glucose monitor 50) automatically populated into the blood glucose field in the bolus programming feature to a target glucose level (blood glucose value from a BGM could pre-populate an insulin bolus calculator, paragraph [62]).
Regarding claim 7, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 6, and Mazlish ‘614 further discloses wherein if the most recent glucose level is below the target glucose level (one or more inputs… a blood glucose level, paragraph [72]), a meal bolus programmed with the bolus programming feature is reduced (adaptive mode is programmed to adapt delivery of one or more basal doses and bolus doses of insulin, paragraph [72]) based on a difference between the most recent glucose level and the target glucose level (to maintain the user within the target blood glucose range, and/or to adjust the user's blood glucose levels to arrive within the target blood glucose range, paragraph [72]).
Regarding claim 8, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 6, and Mazlish ‘614 further discloses wherein if the most recent glucose level is above the target glucose level (one or more inputs… a blood glucose level, paragraph [72]), a meal bolus programmed with the bolus programming feature is increased (adaptive mode is programmed to adapt delivery of one or more basal doses and bolus doses of insulin, paragraph [72]) based on a difference between the most recent glucose level and the target glucose level (to maintain the user within the target blood glucose range, and/or to adjust the user's blood glucose levels to arrive within the target blood glucose range, paragraph [72]).
Regarding claim 9, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 1, and Mazlish ‘614 further discloses wherein the user interface (user interface 220; controller device 200, which can include a computing device [94]; computing device 60 provides a user interface [99]) is part of an ambulatory infusion pump (pump device 100) that includes the pump mechanism (controller device 200 can be configured to releasably attach with the pump device 100 [94]).
Regarding claim 10, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 1, and Mazlish ‘614 further discloses wherein the user interface (user interface 220; computing device 60 provides a user interface [99]) is part of a remote control device (controller device 200; controller device 200, which can include a computing device [94]) for remotely controlling an ambulatory infusion pump (pump device 100) that includes the pump mechanism (controller device 200 can be configured to releasably attach with the pump device 100 [94]).
Regarding claim 11, Mazlish ‘614 discloses an ambulatory infusion pump system (multi-modal system 10, see Fig.4; the Examiner notes all structural elements in the claims can be found in FIGS. 4-6. Any other figure will be said otherwise.), comprising: 
a pump mechanism (pump device 100, which is part of pump assembly 15 and is an exemplary drug delivery system (DDS) 4, paragraph [94]) configured to facilitate delivery of insulin to a user (paragraph [94]);
a user interface (user interface 220 and/or user interface of mobile computing device 60; paragraph [99] discloses a variation of the device where mobile computing device 60 is used to control multi-modal delivery system 10); 
a communications device (communication device 247) adapted to receive (wirelessly, paragraph [94]; via a wired connection, paragraph [98]) glucose levels (glucose measurements; paragraph [94]) from a continuous glucose monitor (glucose monitor 50); 
a processor (microprocessor 241) functionally linked to the pump mechanism, the user interface and the communications device, the processor configured to: 
automatically calculate insulin doses with a closed loop delivery algorithm based on glucose levels received from the continuous glucose monitor (paragraph [63]); 
deliver the calculated insulin doses to the user with the pump mechanism (paragraph [63]); 
display a bolus programming feature (insulin bolus calculator, paragraph [62]) for programming a bolus delivery of insulin to the user (paragraph [62]);  
execute an auto-population risk mitigation procedure required to automatically populate a most recent glucose level received from the continuous glucose monitor into a blood glucose field of the bolus programming feature (blood glucose value from a BGM could pre-populate an insulin bolus calculator, paragraph [62]), the risk mitigation procedure requiring verification of one or more predefined conditions (underlying parameters and models, paragraph [62]) that aid in mitigating the risk of an inaccurate or invalid most recent glucose level (the Examiner notes that the Mazlish ‘614 paragraphs 61 and 62 teach a substantially manual and partially automated feedback loop such that user verification is required to analyze sensor readings and determine a course of action); and 
automatically populate the blood glucose field in the bolus programming feature with the most recent glucose level received from the continuous glucose monitor (blood glucose value from a BGM could pre-populate an insulin bolus calculator, paragraph [62]) only if the auto-population risk mitigation procedure verifies the one or more predefined conditions (the Examiner notes that the Mazlish ‘614 paragraphs 61 and 62 teach a substantially manual and partially automated feedback loop such that user verification is required to analyze sensor readings and determine a course of action).
Regarding claim 12, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 11, and Mazlish ‘614 further discloses the one or more predefined conditions (underlying parameters and models, paragraph [62]) include that the closed loop delivery algorithm supports the auto-population feature (blood glucose value from a BGM could pre-populate an insulin bolus calculator, paragraph [62]).
Regarding claim 13, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 11, and Mazlish ‘614 further discloses wherein the one or more predefined conditions (underlying parameters and models, paragraph [62]) include that the bolus programming feature was manually accessed by the user (In some cases, the selected first feedback loop from the first feedback loops 8a-n is substantially manual, paragraph [61]).
Regarding claim 14, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 11, and Mazlish ‘614 further discloses wherein the one or more predefined conditions (underlying parameters and models, paragraph [62]) include that recent glucose levels received from the continuous glucose monitor are valid (the Examiner notes that the Mazlish ‘614 paragraphs 61 and 62 teach a substantially manual and partially automated feedback loop such that user validation is required to analyze sensor readings and determine a course of action).
Regarding claim 18, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 11, and Mazlish ‘614 further discloses wherein the processor (microprocessor 241) is further configured to compare the most recent glucose level from the continuous glucose monitor (glucose monitor 50) automatically populated into the blood glucose field in the bolus programming feature to a target glucose level (blood glucose value from a BGM could pre-populate an insulin bolus calculator, paragraph [62]).
Regarding claim 19, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 18, and Mazlish ‘614 further discloses wherein if the most recent glucose level is below the target glucose level (one or more inputs… a blood glucose level, paragraph [72]), a meal bolus programmed with the bolus programming feature is reduced (adaptive mode is programmed to adapt delivery of one or more basal doses and bolus doses of insulin, paragraph [72]) based on a difference between the most recent glucose level and the target glucose level (to maintain the user within the target blood glucose range, and/or to adjust the user's blood glucose levels to arrive within the target blood glucose range, paragraph [72]).
Regarding claim 20, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 18, and Mazlish ‘614 further discloses wherein if the most recent glucose level is above the target glucose level (one or more inputs… a blood glucose level, paragraph [72]), a meal bolus programmed with the bolus programming feature is increased (adaptive mode is programmed to adapt delivery of one or more basal doses and bolus doses of insulin, paragraph [72]) based on a difference between the most recent glucose level and the target glucose level (to maintain the user within the target blood glucose range, and/or to adjust the user's blood glucose levels to arrive within the target blood glucose range, paragraph [72]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mazlish et al. (U.S. Publication No. 2017/0189614), hereinafter Mazlish ‘614, and in further view of Mazlish et al. (U.S. Publication No. 2017/0199985), hereinafter Mazlish ‘985.
Regarding claim 2, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 1, and Mazlish ‘614 further discloses wherein determining whether the glucose levels received from the continuous glucose monitor (glucose monitor 50; the Examiner notes all structural elements cited in the claims referencing Mazlish ‘614 can be found in FIGS. 4-6. Any other figure will be said otherwise) are valid (the Examiner notes that the Mazlish ‘614 paragraphs 61 and 62 teach a substantially manual and partially automated feedback loop such that user validation is required to analyze sensor readings and determine a course of action) includes determining whether one or more icons were displayed on the user interface (user interface 220 ) when the bolus programming feature was displayed (user interface 220 of the controller device 200 may not include physical buttons, but it includes at least a display device 222 and a collection of icons that can be illuminated to convey information regarding the current state of operation for the pump assembly 15, paragraph [109]).  
However, Mazlish ‘614 doesn’t expressly state one or more icons relating to the glucose levels.
Mazlish ‘985 teaches a user interface for a diabetes management system (Abstract) with one or more icons (user-selectable icons, paragraph [60]) relating to the glucose levels (recording BG icon 392, see FIG. 2; the Examiner notes all structural elements cited in the claims referencing Mazlish ‘985 can be found in FIGS. 1-2. Any other figure will be said otherwise).
It would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Mazlish ‘614 to include the teachings of Mazlish ‘985. Doing so would provide a user interface icon that accounts particularly for the current glucose level recorded, as taught by Mazlish ‘985 (paragraph [60]).
Regarding claim 3, Mazlish ‘614 in view of Mazlish ‘985 teaches the claimed invention as discussed above concerning the rejection of claim 2, and Mazlish ‘985 further teaches wherein the one or more icons (user-selectable icons, paragraph [60]) include a current glucose level (recording BG icon 392, see FIG. 2).
Regarding claim 4, Mazlish ‘614 in view of Mazlish ‘985 teaches the claimed invention as discussed above concerning the rejection of claim 2, and Mazlish ‘985 further teaches wherein the one or more icons (user-selectable icons, paragraph [60])  include a trend arrow (trend arrow 325, FIG. 2) providing an indication of a glucose trend based on a series of glucose values from the continuous glucose monitor (indicate the slope of the recent blood glucose measurements from a continuous glucose monitor, paragraph [42]).  
Regarding claim 5, Mazlish ‘614 in view of Mazlish ‘985 teaches the claimed invention as discussed above concerning the rejection of claim 2, and Mazlish ‘985 further teaches wherein determining whether the one or more icons relating to the glucose levels were displayed on the user interface (user interface 220) includes determining whether the one or more icons were displayed on a home screen of the user interface (home screen 300 includes a most recent glucose measurement field 320 that includes a most recent glucose measurement 321, paragraph [42])
Regarding claim 15, Mazlish ‘614 discloses the claimed invention as discussed above concerning the rejection of claim 14, and Mazlish ‘614 further discloses wherein verifying that the glucose levels received from the continuous glucose monitor valid (the Examiner notes that the Mazlish ‘614 paragraphs 61 and 62 teach a substantially manual and partially automated feedback loop such that user validation is required to analyze sensor readings and determine a course of action) includes determining whether one or more icons were displayed on the user interface (user interface 220 ) when the bolus programming feature was displayed (user interface 220 of the controller device 200 may not include physical buttons, but it includes at least a display device 222 and a collection of icons that can be illuminated to convey information regarding the current state of operation for the pump assembly 15, paragraph [109]).  
However, Mazlish ‘614 doesn’t expressly state one or more icons relating to the glucose levels.
Mazlish ‘985 teaches a user interface for a diabetes management system (Abstract) with one or more icons (user-selectable icons, paragraph [60]) relating to the glucose levels (recording BG icon 392, see FIG. 2; the Examiner notes all structural elements cited in the claims referencing Mazlish ‘985 can be found in FIGS. 1-2. Any other figure will be said otherwise).
It would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Mazlish ‘614 to include the teachings of Mazlish ‘985. Doing so would provide a user interface icon that accounts particularly for the current glucose level recorded, as taught by Mazlish ‘985 (paragraph [60]).
Regarding claim 16, Mazlish ‘614 in view of Mazlish ‘985 teaches the claimed invention as discussed above concerning the rejection of claim 15, and Mazlish ‘985 further teaches a user interface for a diabetes management system (Abstract) wherein the one or more icons (user-selectable icons, paragraph [60]) include a current glucose level (recording BG icon 392).  
It would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Mazlish ‘614 to include the teachings of Mazlish ‘985. Doing so would provide a user interface icon that accounts particularly for the current glucose level recorded, as taught by Mazlish ‘985 (paragraph [60]).
Regarding claim 17, Mazlish ‘614 in view of Mazlish ‘985 teaches the claimed invention as discussed above concerning the rejection of claim 15, and Mazlish ‘985 further teaches wherein the one or more icons include a trend arrow (trend arrow 325, FIG. 2) providing an indication of a glucose trend based on a series of glucose values from the continuous glucose monitor (indicate the slope of the recent blood glucose measurements from a continuous glucose monitor, paragraph [42]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Mazlish ‘614 to include the teachings of Mazlish ‘985. Doing so would provide a user interface icon that indicates expected changes in the glucose levels, as taught by Mazlish ‘985 (paragraph [42-43]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 8:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nelson Alvarado/				
Junior Examiner	, Art Unit 3783			
12/08/2022
/AMBER R STILES/Primary Examiner, Art Unit 3783